UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                   x
SARAH EDMONDSON, et al.,                               Case No. 1:20-cv-00485 (ERK)(SMG)

                       Plaintiffs,

               v.

KEITH RANIERE, et al.,

                       Defendants.
                                                   x

        NOTICE OF APPEARANCE AND DEMAND FOR SERVICE OF PAPERS


       PLEASE TAKE NOTICE that the undersigned counsel for Defendant Sara Bronfman-Igtet

hereby appears, without waiving any defenses based on jurisdiction, venue, or any grounds other

than defect in the summons or service of process, and requests that all notices, papers and pleadings

served or required to be served be served upon the undersigned.



Dated: New York, New York
       February 20, 2020                               COZEN O'CONNOR

                                                       By: s/ John J. Sullivan

                                                       John J. Sullivan
                                                       45 Broadway
                                                       16th Floor
                                                       New York, New York 10006
                                                       Facsimile: (646) 461-2073
                                                       Email: jsullivan@cozen.com

                                                       Attorneys for Defendant
                                                       Sara Bronfman-Igtet
